DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 15-17, 19, 21, 24, and 26-28, are pending and being examined.

Response to Amendment
The previous rejections of Claims 1-11, 15-17, 19, 21, 25, and 26, under 35 U.S.C. 103 as being unpatentable over US 2011/0039108 A1 to Goeb et al. (hereinafter Goeb), in further view of BYK Additives and instruments, “BYK-4509, Adhesion promoter for solvent-born and aqueous systems applied to metallic substrates,” Data sheet, pp. 1-2, issued 2012. (hereinafter BYK datasheet) and in further view of US 2008/0166484 A1 to Smith. (hereinafter Smith) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 24 and 27, under 35 U.S.C. 103 as being unpatentable over Goeb, and in further view of Smith, and in further view of US 6,730,411 B1 to Doe et al. (hereinafter Doe) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 15-17, 19, 21, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 recites “an epoxy component including…a liquid epoxy resin, a solid epoxy resin…wherein the epoxy resins include a phenol novolac epoxy resin…” It appears that the phenol novolac epoxy resin can either be a solid epoxy resin or a liquid epoxy resin. However, Applicant’s specification only mentions the epoxy resin may be a bisphenol A epoxy resin and that the epoxy resin may be a liquid or solid epoxy resin (para 22), but does not mention whether the phenol novolac epoxy resin is either a liquid or solid. The specification only mentions a phenol novolac epoxy resin in Example 2, but does not describe whether if the phenol novolac epoxy is solid or liquid. 
Currently, the claim encompasses the following possible combinations:
Liquid/solid epoxy resin and liquid/solid phenol novolac epoxy resin;
Liquid/solid epoxy resin and phenol novolac epoxy resin;
Liquid epoxy resin, solid epoxy resin, and solid/liquid phenol novolac epoxy resin; 
Liquid epoxy resin, solid epoxy resin, and phenol novolac epoxy resin; and/or 
Liquid phenol novolac epoxy resin and solid phenol novolac epoxy resin.
However, the Applicant’s specification and the examples only have support for:
Liquid epoxy resin and phenol novolac epoxy resin (i.e. example 2);
Liquid epoxy resin and solid epoxy resin (para 22); and
Liquid or solid bisphenol A epoxy resin and solid or liquid epoxy resin. 
The recited phenol novolac epoxy resin is only described as a component in Example 2, and therefore, the specification only has support for one of the possible compositions (partially listed above) that is encompassed by the amended claim. Since the specification doesn’t provide any information about the type of exemplified phenol novolac epoxy resin in example 2 (e.g., MW, structure, liquid or solid), the claim does not commensurate in scope with the limited disclosure provided in the specification as filed, and fails to comply with the written description requirement and is considered new matter.

Regarding claims 16 and 28, Claim 16 recites “wherein the phenol novolac epoxy resin is present in an amount that is greater than or equal to about 10% to less than or equal to about 20% by weight of the total composition weight” and Claim 28 recites wherein the phenol novolac is present in 5-15% by weight of the total composition. However, the Applicant’s specification only mentions generally of total epoxy resins in an amount of 15-60 wt% in para 22, but does not specifically mention the phenol novolac epoxy resin in any specific amount ranges. The phenol novolac epoxy resin is only shown Example 2 in an amount of 15 parts per 

Claims 2-11, 15, 17, 19, 21, and 26, are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15-17, 19, 21, 24, and 26-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 recites “an epoxy component including…a liquid epoxy resin, a solid epoxy resin…wherein the epoxy resins include a phenol novolac epoxy resin…” It is unclear if the 

Regarding claim 24 recites “an epoxy component comprising: a combination of liquid and solid epoxy resin…wherein the epoxy resin includes a phenol novolac epoxy resin…” It is unclear if the phenol novolac epoxy resin is either the solid epoxy resin, the liquid epoxy resin or the phenol novolac epoxy resin is in addition to the above solid/liquid epoxy resins. Furthermore, the claim recites “a combination of liquid and solid epoxy resin” and “the epoxy resin,” however the term “resin” is singular and it is unclear if there are multiple resins or just one type.

Claims 2-11, 15-17, 19, 21, and 26-28, are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites a burn test and properties after cure of “applying a flame…for 12-seconds” and “has about a 8.0” burn length or less.” However, claim 3 depends from claim 2, which requires “applying a flame for about 80-seconds” and “has a 6.0” burn length or less”. It appears that claim 3 is a different burn test and with different burn properties that replaces the burn test/properties of claim 2 and thus, fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see page 7-12 of Arguments, filed 05/21/2021, with respect to the claim rejection over Goeb in view of Smith have been fully considered and are persuasive.  The previous 103 rejections of Claims 1-11, 15-17, 19, 21, and 24-27, over Goeb in view of Smith have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766